Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 9, 2021.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00421-CV


   JOSE ISMAEL RAMIREZ D/B/A FORTHRIGHT CONSTRUCTION,
                         Appellant

                                       V.

                            JJ & EG, LLC, Appellee

                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-76911


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 7, 2021. On August 18, 2021,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Wise, Bourliot and Zimmerer.